Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction Requirement Withdrawn
Claims 1, 4-7, 16-19 and 21-24  directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 8-11 and 13-15, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, 8-11 and 13-15 hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement set forth in the Office action mailed 6/26/2020  is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Reasons for Allowance
Claims 1, 4-7, 21-22, and 24 are allowed. 
a sealed enclosure configured to hold a substrate; a powder source configured to hold a powder material; a peen source configured to hold a shot peen media; and a deposition system fluidly connected to the powder source and the peen source; the deposition  head being further configured to shot peen the at least one layer by propelling the shot peen media onto an exterior surface of the at least one layer after the laser deposition process has been halted; in combination with the other recited limitations in the claim. 
Claims 4-7, 21-22, and 24 are allowable as dependent upon claim 1.
Claims 8-11 and 13-15 are allowed. 
Independent claim 8 is allowed because the prior art does not teach or suggest a method of laser deposition comprising: depositing at least one layer of material on a substrate; shot peening at least one layer; in combination with the other recited limitations in the claim. 
Claims 9-11 and 13-15 are allowable as dependent upon claim 8.
Claims 16-19 and 23 are allowed. 
Independent claim 16 is allowed because the prior art does not teach or suggest a laser deposition apparatus comprising: a laser configured to generate a laser beam; and a deposition head configured to be fluidly connected to a powder source that contains a powder material and a peen source that contains a shot peen media, the deposition head comprising the laser, wherein the deposition head is configured to deposit at least one layer of material  using a laser deposition process that includes emitting the laser beam toward a substrate and injecting a stream of the powder material from the powder source into the laser beam, the   deposition head being further configured to shot peen the at least one layer by propelling the shot peen media from the peen source onto an exterior surface of the at least one layer of material after the laser deposition process has been halted; in combination with the other recited limitations in the claim. 
Claims 17-19 and 23 are allowable as dependent upon claim 16.
Prior art reference Sealy et al. (Hybrid Processes ion Additive Manufacturing, Journal of Manufacturing Science and Engineering JUNE 2018, Vol. 140; “Sealy”) is the closest prior art of record in this application. However, Sealy fails to disclose the deposition and peen sequential limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you 
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883